— Appeal by the defendant from a *689judgment of the Supreme Court, Queens County (Naro, J.), rendered September 29, 1982, convicting him of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court did not abuse its discretion in deciding the defendant’s Sandoval motion. The defendant argues that the prosecutor should have been precluded from questioning him as to two 1978 convictions for possession of a weapon. Where, as here, the crime charged and the prior convictions are dissimilar, the risk that the jury will draw an inference from the evidence of the prior convictions that the defendant has a propensity to commit the charged crime is remote (see, People v Rhodes, 96 AD2d 565). The trial court’s ruling did not, in fact, prevent the defendant from testifying at trial, and so did not impair the fact-finding process (see, People v Williams, 108 AD2d 767). Moreover, the repetition by the defendant of the same crime within a short period of time demonstrates a calculated willingness on his part to put the advancement of his own interest ahead of principle or the interests of society (see, People v Sandoval, 34 NY2d 371). The defendant also contends that comments made during the prosecutor’s opening statement and summation denied him a fair trial. While several of these comments exceeded the bounds of legitimate advocacy and were improper, each of the offending comments was corrected either by curative instructions or by a proper charge (see, People v Jones, 89 AD2d 875). Weinstein, J. P., Rubin, Eiber and Spatt, JJ., concur.